


110 HR 2196 IH: Knowledge Is Power

U.S. House of Representatives
2007-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2196
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2007
			Mr. Reyes (for
			 himself, Mr. Markey,
			 Mr. Inslee,
			 Ms. Herseth Sandlin, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of
		  1978 to provide for disclosure to consumers of the fuels and sources of
		  electric energy purchased from electric utilities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Knowledge Is Power
			 Act .
		2.Disclosure of electric
			 energy sources by electric utilities
			(a)Disclosure
			 standardSection 111(d) of
			 the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is
			 amended by adding the following at the end:
				
					(16)Disclosure of
				electric energy sourcesEach
				electric utility shall disclose to consumers on their periodic billing
				statement the percentage mix of energy technologies and fuels used to generate
				the electricity sold within the distribution utility’s distribution area. In
				describing such mix, each such utility shall disclose the percentage of
				electricity generated from coal, from gas, from nuclear, from any other fuel,
				and from any particular type (including solar, wind, biomass, landfill gas,
				ocean tidal, ocean wave, ocean current, ocean thermal, geothermal, municipal
				solid waste, or hydroelectric) of renewable energy (as defined in section
				203(b)(2) of the Energy Policy Act of 2005). Such disclosure shall be printed
				in such manner as to gives it prominence on the
				statement.
					.
			(b)Compliance
				(1)Time
			 limitationsSection 112(b) of
			 the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is
			 amended by adding at the end the following:
					
						(6)(A)Not later than 1 year
				after the enactment of this paragraph, each State regulatory authority (with
				respect to each electric utility for which it has ratemaking authority) and
				each nonregulated utility shall commence the consideration referred to in
				section 111, or set a hearing date for consideration, with respect to the
				standard established by paragraph (16) of section 111(d).
							(B)Not later than two years after the
				date of the enactment of the this paragraph, each State regulatory authority
				(with respect to each electric utility for which it has ratemaking authority),
				and each nonregulated electric utility, shall complete the consideration, and
				shall make the determination, referred to in section 111 with respect to each
				standard established by paragraph (16) of section
				111(d).
							.
				(2)Failure to
			 complyection 112(d) of the Public Utility Regulatory Policies
			 Act of 1978 (16 U.S.C. 2622(c)) is amended by adding at the end the following:
			 In the case of the standard established by paragraph (16), the reference
			 contained in this subsection to the date of enactment of this Act shall be
			 deemed to be a reference to the date of enactment of paragraph
			 (16)..
				(3)Prior State
			 actions
					(A)In
			 generalSection 112 of the Public Utility Regulatory Policies Act
			 of 1978 (16 U.S.C. 2622) is amended by adding at the end the following:
						
							(g)Prior State
				ActionsSubsections (b) and (c) of this section shall not apply
				to the standard established by paragraph (16) of section 111(d) in the case of
				any electric utility in a State if, before the enactment of this
				subsection—
								(1)the State has
				implemented for such utility the standard concerned (or a comparable
				standard);
								(2)the State
				regulatory authority for such State or relevant nonregulated electric utility
				has conducted a proceeding to consider implementation of the standard concerned
				(or a comparable standard) for such utility; or
								(3)the State
				legislature has voted on the implementation of such standard (or a comparable
				standard) for such
				utility.
								.
					(B)Cross
			 referenceSection 124 of such Act (16 U.S.C. 2634) is amended by
			 adding the following at the end thereof: In the case of each standard
			 established by paragraph (16) of section 111(d), the reference contained in
			 this subsection to the date of enactment of the Act shall be deemed to be a
			 reference to the date of enactment of paragraph (16)..
					
